Spoword, J.,
(with whom concurred Lea, J.) dissenting. The doctrine of all American courts is, that a legislative act should not be declared void, unless its incompatibility with the paramount law be clear beyond a reasonable doubt.
It is contended that there is a twofold defect in the Statute of 15th March, 1855, “relative to slaves and free colored persons.” (Session Acts, p. 877.) First, that it embraces two or more objects; and, secondly, that it does not express its object in its title. The statute is therefore said to be doubly unconstitutional.
The argument that slaves are one object, and free colored persons another, overlooks the fact, that both compose a single, homogeneous class of beings, distinguished from all others by nature, custom and law, and never confounded with citizens of the State. No white person can be a slave; no colored person can be a citizen. A slight change of phraseology, without any change of substance, will show that that there is unity in the object of the law in question, as indicated by its title; it is an Act relative to persons of color, whether bond or free. The division of this class of persons into bond and free, does not duplicate the object of t'he law which was intended to regulate the entire class. Every “ object” is infinitely divisible. Slaves are subdivided into statu liberi and slaves for life. Could it he successfully urged that an Act “ relative to slaves for life and statu liberi'' was unconstitutional and void, for duplicity in its title and object? The case before us seems to be a parallel one.
Dismissing then the first objection, let us proceed to inquire whether the title of this law is not expressive of its object, in that reasonable sense in which the Article 1115 of the Constitution has hitherto been interpreted. The design of a title is merely to indicate the general subject of the law, and not to furnish a detailed exposition of its provisions. If the latter were the case, it would lead us to the absurd conclusion, that the title should be as long as the Act, unless indeed the Act abounded in tautology and surplusage. What good sense would dictate is what the Constitution exacts, namely, that by some general but concise expression at the head of the law, the attention .of both legislator and citizen should be fixed on the main subject-matter to which all the details in the body of the statute are auxiliary. What have we here? “ An Act relative to slaves and free colored persons.” What simpler or more comprehensive title could have been selected? What better fitted to strike the *726eye and call the attention of a person seeking for information upon any one of the subordinate topics which fill up the one hundred sections of this Act, so various in their details, but yet so subservient to the one great purpose of the Act itself, which is to regulate and keep in order all people of color. Their crimes and offences, as well as the crimes and offences of others against them or in relation to them, their police, the emancipation of slaves, or their conversion into free people of color, and their trial and punishment for crime, are subdivisions of the single object from which the statute never wanders. Although, for instance, section 74 fixes a fee for the District Attorney, still it is a fee for defending a suit instituted by the master for the purpose of emancipating his slave, and is therefore strictly incidental to the object of the Act. And the same is true of every other section; they are all germain to the subject indicated by the title.
The Constitution of Louisiana is not singular or original in respect of the provision under discussion. An analogous provision is to be found in the Constitutions of many of our sister States. I think, in its origin, it was intended as a guard against legislative coalitions for the purpose of carrying measures in combination,, neither of which could bo carried singly. Indeed, such was declared to be its object in the State of New York, by the highest authority. Mr. Chief Justice Ruggles-, in Conner v. Mayor, &c., 1 Selden, 272, remarked: “ The design of the constitutional provision was to prevent the uniting of various objects having no necessary or natural connection with, each other, in one bill, for the purpose of combining various pecuniary interests in support of the whole, which could not be combined in favor of either by itself.”
It is obvious, that no such vice infects the law before us. Nor does this law appear to be pregnant with any of the mischiefs sought to be prevented by the 115th Article of our Constitution, as expounded by Mr. Chief Justice Eus-tis, in the ease of Walker v. Caldwell, 4 Ann. 297, for its title affords a ready clue to its contents; it is not an Act private and local in its operation, containing important general provisions beyond its ostensible scope; nor does it conjoin provisions touching matters of practice or judicial proceedings with matter’s entirely foreign to them.
No portion of the statute could operate a surprise either upon legislator or student, as neither could be misled by the title.
On the contrary, the Act is truly an attempt to simplify and expedite the task of searching after the law, by grouping in one general statute, under a title which challenges attention, all those legislative provisions relative to people of color, which would really be less accessible to the public if they were dispersed through a multitude of statutes, although dissected and arranged with scholastic skill.
Being, therefore, of opinion that the law under which the prisoner was tried and convicted, violates no provision of the Constitution, I think the judgment appealed from should be affirmed.